internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no 2652-dollar_figure tam-138332-01 cc psi b04 taxpayer’s name taxpayer’s identification no year involved date of conference legend decedent trust date date date dollar_figurea dollar_figureb issue are transfers on decedent’s death from decedent’s revocable_trust to trusts for the benefit of decedent’s grandchildren and great grandchildren direct skips for generation-skipping_transfer_tax purposes and therefore subject_to generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code at the time of the decedent’s death conclusion the transfers to trusts for decedent’s grandchildren and great grandchildren are direct skips for generation-skipping_transfer_tax purposes and therefore the transfers are subject_to generation-skipping_transfer_tax under sec_2601 at the time of the tam-138332-01 decedent’s death facts decedent executed trust a revocable inter_vivos_trust on date on date decedent executed an amendment and restatement of trust under article vi d of trust as amended and restated after decedent’s death the trustee is directed to establish a separate trust for each then living grandchild of decedent each trust is to be funded with dollar_figurea and is to continue until the grandchild reaches age forty-five the trustee has discretion to distribute income and principal to each grandchild pursuant to an ascertainable_standard income not distributed is to be accumulated and added to principal when each grandchild reaches age thirty-five the trustee is to distribute to the grandchild one-third of the trust principal when the grandchild reaches age forty one-half of the remainder of the trust principal is to be distributed to the grandchild and when the grandchild reaches age forty-five the remainder of the trust principal is to be distributed to the grandchild in the event a grandchild dies before attaining age the corpus is to be distributed pursuant to the grandchild’s exercise of a testamentary general_power_of_appointment over his or her separate trust if a grandchild fails to exercise the power_of_appointment_trust principal is to be distributed to the issue of such grandchild by right of representation or if there are no issue to decedent’s issue by right of representation article vi d of trust creates separate trusts for each of decedent’s great grandchildren living at the time of decedent’s death in the amount of dollar_figureb all trust terms for the trusts created for the great grandchildren are the same as the terms for the trusts created for the grandchildren under article vi d decedent died on date pursuant to article vi of trust separate trusts were created for decedent’s grandchildren and separate trusts were created for decedent’s great grandchildren decedent’s executor reported the trusts on decedent’s form_706 united_states estate and generation-skipping_transfer_tax return but did not remit any generation-skipping_transfer_tax with the return decedent’s executor takes the position that no generation-skipping_transfer_tax should be paid until it is absolutely certain that a grandchild or great grandchild does in fact receive a distribution from his or her trust the executor argues that there is a possibility that a grandchild or great grandchild may die prior to age without exercising the testamentary_power_of_appointment and without issue in which case any remaining trust corpus might pass to non-skip persons ie decedent’s issue because the possibility exists however remote that a non-skip_person may ultimately receive a distribution from one of the trusts no generation-skipping tax should be imposed currently on the transfers to the trusts decedent’s executor does not dispute that if a grandchild or a great grandchild actually receives a distribution from a_trust that a generation-skipping_transfer_tax is due but instead believes that no tax should be paid until such time as the grandchild or great grandchild actually receives a distribution tam-138332-01 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under sec_2612 the term direct_skip means a transfer subject_to a tax imposed by chapter the estate_tax or chapter the gift_tax of an interest in property to a skip_person sec_26_2612-1 of the generation-skipping_transfer_tax regulations provides that a direct_skip is a transfer to a skip_person that is subject_to federal estate or gift_tax if property is transferred to a_trust the transfer is a direct_skip only if the trust is a skip_person only one direct_skip occurs when a single transfer of property skips two or more generations sec_2613 defines skip_person as follows a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust a if all interests in such trust are held by skip persons or b if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person under sec_2613 a non-skip_person means any person who is not a skip_person sec_2652 provides that a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right other than a future right to receive income or corpus from the trust or such person is a permissible current recipient of income or corpus from the trust and is not described in sec_2055 sec_2652 provides that the term transferor means in the case of any property subject_to the estate_tax the decedent in the present case each grandchild or great grandchild is the only person who has an interest in his or her respective trust for purposes of sec_2652 that is each grandchild or great grandchild is a permissible current recipient of income or corpus from the trust and no other person has any present right to receive income or corpus or is a permissible current distributee of income or corpus although decedent’s children may possibly receive a distribution from a_trust at some future time such a future contingent possibility does not constitute an interest in a_trust for purposes of sec_2652 accordingly since all interests as that term is defined in sec_2652 in each of the trusts are held by skip persons with respect to the decedent decedent’s tam-138332-01 grandchildren or great grandchildren each trust is a skip_person under sec_2613 consequently the transfers from decedent’s revocable_trust that is includible in her gross_estate and subject_to estate_tax to the trusts established for each grandchild and the trusts established for each great grandchild are transfers to skip persons that constitute direct skips subject_to generation-skipping_transfer_tax at the time of decedent’s death caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
